internal_revenue_service index no number release date cc dom p si - plr-107903-98 date a b ira x custodian trust decedent’s trust residual trust date date date date date plan x plan y dear this letter is in response to your letter of date and previous correspondence submitted on behalf of b requesting rulings under sec_691 sec_1001 and sec_408 of the internal_revenue_code the information submitted states that b is the surviving_spouse of a prior to a’s death on date a established an individual_retirement_account ira x the owner and designated_beneficiary of ira x is trust b represents that the original sources of the funds for ira x were lump sum distributions to a from two defined benefit plans plan y and plan x that qualified under sec_401 of the code and were exempt under sec_501 these distributions were rolled over into ira x which is an ira described in sec_408 of the code b further represents that these lump sum distributions were made due to a’s retirement and or due to a termination of the defined benefit plans when a’s employer’s business was sold or liquidated on date b signed a waiver to b’s right to a joint_and_survivor_annuity under plan y on date b signed a waiver to b’s right to a joint_and_survivor_annuity under plan x b additionally represents that all requirements under either the internal_revenue_code or in the income_tax regulations were satisfied in connection with the rollover of the lump sum distributions and that these rollovers were completed within the day time period found in sec_402 of the code trust is a revocable_trust executed on date and amended on date under a community_property_agreement agreement of date a and b agreed that all of their property whether held in the name of one of them or both of them as joint_tenants was community_property including all property held in trust a and b were the co-settlors and co-trustees of trust article six of amendment no one of trust provides that if either of the settlors for any reason ceases to act as trustee then the other of them will be the sole trustee thus as a result of a’s death b is now the sole trustee of trust article fifth of trust provides that three successor trusts are created at the death of the first settlor to die survivor’s trust decedent’s trust and residual trust survivor’s trust will consist of property selected by the trustee from a and b’s community_property included in trust equal in value to b’s interest in the community_property included in trust article eight paragraph c of trust provides that following the death of the deceased spouse the surviving_spouse has the power to amend revoke or terminate survivor’s trust and that upon revocation of survivor’s trust all of its assets will be delivered to the surviving_spouse decedent’s trust will be funded exclusively with the maximum amount that is exempt from federal estate_tax residual trust will consist of the balance of the trust estate article ninth paragraph s of trust grants the trustee the power to partition allot and distribute the trust estate on any division or partial or final distribution of the trust estate in individual interests whether pro_rata or otherwise or in_kind or partly in money and partly in_kind at valuation determined by the trustee and to sell such property as the trustee may deem necessary to make the division or distribution b as trustee of trust intends as part of an equal non-pro rata partition of the former community_property of a and b to allocate the entire_interest in ira x to survivor’s trust and to allocate the entire_interest in the other community_property assets of equal value with the values to be determined as of the date or dates of distribution exclusively to a’s one-half share of the former community_property a’s partitioned share of the former community_property will then be further partitioned and distributed non-pro rata to decedent’s trust and residual trust b further intends to exercise b’s power of revocation over survivor’s trust and completely revoke survivor’s trust thus after ira x has been allocated to survivor’s trust b as trustee of trust will cause the ira x proceeds to be distributed to herself as her separate_property upon receipt of the ira x proceeds b will then contribute said proceeds into an ira set up and maintained in her name within days of the date of their distribution b represents that the rollover ira will meet the requirements of sec_408 of the code ruling_request no sec_691 of the code provides that the amount of all items of gross_income in respect of a decedent which are not properly includable in respect of the taxable_period in which falls the date of his death or a prior period shall be included in the gross_income for the taxable_year when received of a the estate of the decedent if the right to receive the amount is acquired by the decedent’s estate from the decedent b the person who by reason of the death of the decedent acquires the right to receive the amount if the right to receive the amount is not acquired by the decedent’s estate from the decedent or c the person who acquires from the decedent the right to receive the amount by bequest devise or inheritance if the amount is received after a distribution by the decedent’s estate of such right sec_691 of the code provides that if a right described in sec_691 to receive an amount is transferred by the estate of the decedent or a person who received such right by reason of the death of the decedent or by bequest devise or inheritance from the decedent there shall be included in the gross_income of the estate or such person as the case may be for the taxable_period in which the transfer occurs the fair_market_value of such right at the time of such transfer plus the amount by which any consideration for the transfer exceeds such fair_market_value for purposes of sec_691 the term transfer includes sale exchange or other_disposition or the satisfaction of an installment_obligation at other than face value but does not include transmission at death to the estate of the decedent or a transfer to a person pursuant to the right of such person to receive such amount by reason of the death of the decedent or by bequest devise or inheritance from the decedent sec_1001 of the code provides that gain_or_loss generally must be recognized upon the sale_or_exchange of property sec_1_1001-1 of the regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained revrul_76_83 1976_1_cb_213 holds that no gain_or_loss will be recognized from the approximately equal division of the fair_market_value of community_property in a community_property_state under a divorce settlement agreement that provides for transfer of some assets in their entirety to one spouse or the other the non-pro rata partition into equal shares of a and b’s community_property pursuant to the terms of the trust is in substance the same as the division of the community_property described in revrul_76_83 accordingly the non-pro rata partition of a and b’s community_property in trust and the allocation of b’s share the ira x to the survivor’s trust is neither a sale_or_exchange for purposes of sec_1001 nor a transfer for purposes of sec_691 ruling_request no sec_676 of the code provides that a grantor will be treated as the owner of a_trust where at any time the power to revest in the grantor title to such portion is exercisable by the grantor or a nonadverse_party or both revrul_85_13 1985_1_cb_184 holds that if a grantor is treated as the owner of an entire trust the grantor is the owner of the trust’s assets for federal_income_tax purposes therefore a transfer of trust assets to a grantor who owns the entire trust is not recognized as a sale for federal_income_tax purposes in this case b is considered to be the grantor of survivor’s trust the assets of which represent her partitioned share of trust’s assets additionally b holds a power_to_revoke survivor’s trust and therefore will be treated as the owner of survivor’s trust under sec_676 therefore because b is treated as the owner of the ira x the transfer of the ira x to b is not a transfer for purposes of sec_691 and will not result in the recognition of gain under sec_691 ruling_request no sec_408 of the code provides the general_rule that except as otherwise provided in sec_408 any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides that sec_408 does not apply to rollover_contributions if such contributions satisfy the requirements of sec_408 and d b sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution sec_408 of the code provides that in the case of an inherited ira sec_408 concerning tax-free_rollover treatment shall not apply to any amount received by an individual from such an account or annuity and no amount transferred from such account or annuity to another ira shall be excluded from gross_income by reason of such transfer and such inherited account or annuity shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 of the code provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to sec_408 c ii of the code a surviving_spouse who acquires ira proceeds from and by reason of the death of her spouse may elect to treat those ira proceeds as her own and roll them over into her own ira sec_1_408-8 a-4 b of the proposed income_tax regulations provides that in the case of an individual dying after date the only beneficiary of the individual who may elect to treat the beneficiary’s entire_interest in the trust or in the remaining part of such interest if distribution thereof has commenced to the beneficiary as the beneficiary’s own account is the individual’s surviving_spouse if the surviving_spouse makes such an election the spouse’s interest in the account would then be subject_to the distribution_requirements of sec_401 rather than those of sec_401 sec_1_408-8 a-6 of the proposed_regulations asks what rules apply in the case of a rollover to an ira of an amount distributed by a qualified_plan or another ira the answer as provided in this section of the proposed_regulations states in part that if the surviving_spouse of an employee rolls over a distribution from a qualified_plan such surviving_spouse may elect to treat the ira as the spouse’s own ira in accordance with the provisions in a-4 in this case b the surviving_spouse of a became the sole trustee of trust and under the terms of trust had the full power to allocate the assets of trust among survivor’s trust decedent’s trust and residual trust at his death a held ira x with custodian which a and b classified as community_property under the terms of the agreement b as sole trustee of trust will allocate a’ sec_50 interest in ira x and b’ sec_50 community_property interest in ira x to survivor’s trust b is empowered to revoke trust and b intends to do so as a result the assets of survivor’s trust including the proceeds of ira x maintained in the name of a at his death will pass to b b then intends to request distribution from ira x and upon receipt roll over the distribution into an ira set up and maintained in b’s name generally if a decedent’s ira proceeds pass through a third party eg a_trust and then the proceeds are distributed to the decedent’s surviving_spouse the spouse will be treated as acquiring them from the third party and not from the decedent thus generally the surviving_spouse will not be eligible to roll over the ira proceeds into her own ira in this case b the surviving_spouse of a has the power under the provisions of trust to allocate ira x to survivor’s trust b intends to exercise that power upon allocation b will terminate survivor’s trust which will result in ira x passing to b b will then request a distribution of ira x and roll over the ira x proceeds into an ira set up and maintained in her name thus in this case control_over the assets of ira x will at all times lie exclusively with b as a result the general_rule does not apply based on the foregoing we hold that for purposes of sec_408 of the code b will be treated as the beneficiary of ira x thus b will be treated for purposes sec_408 as receiving the ira funds from the decedent and not from the decedent’s estate accordingly we conclude that ira x does not constitute an inherited ira within the meaning of sec_408 of the code and pursuant to sec_408 b will not be required to include in b’s taxable_income the value of the ira proceeds of ira x which are distributed to her so long as they are transferred into the rollover ira within days of their distribution we believe that the employee_retirement_income_security_act_of_1974 erisa preempts state community_property_laws with respect to qualified_plans see 520_us_833 117_sct_1754 138_led_45 date an erisa preemption conflict occurs where compliance with both federal and state regulations is a physical impossibility or where state law stands as an obstacle to the accomplishment and execution of the full purposes and objectives of congress in which case federal_law will supersede and preempt state laws in this case b’s right to a’s benefits under plan y or plan z consisted of b’s right to receive a joint_and_survivor_annuity under each plan as noted above b waived her right to joint and survivor annuities before a received lump sum distributions from qualified_plans and rolled those distributions over into his ira there were no conflicting claims to the benefits under the qualified_plans these statements are based on the assumptions that ira x meets the requirements of sec_408 of the code at all times pertinent to the transactions described herein except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to b sincerely yours j thomas hines senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
